 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 1 of 9 PageID #: 192




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


AWP, Inc.                                                                        PLAINTIFF

vs.                                                 CIVIL ACTION NO. 3:19-CV-734-CRS

SAFE ZONE SERVICES, LLC,                                                      DEFENDANTS
UNITED ELECTRIC COMPANY, INC.,
DANIEL WALSH, MARK HATCHER,
SAMANTHA BARTLEY, VIRGINIA
GLIDEWELL, DAVID MILLER,
AMBER CHEEKS, TONY WHITED,
BRIAN SKAGGS, JAMAIZZ BAKER,
MARY DECRUZ, GEORGY KIRBY,
TIKESHA MCLEAN AND JOHN DOES
1 THROUGH 10


                                MEMORANDUM OPINION

       This matter is before the Court on motion for partial dismissal filed by Defendants Safe

Zone Services, LLC (“Safe Zone”), United Electric Company, Inc. (“United Electric”), Daniel

Walsh, and Mark Hatcher. DN 16. This matter is also before the Court on motion for partial

dismissal filed by Defendants Samantha Bartley, Virginia Glidewell, David Miller, Amber Cheeks,

Tony Whited, Brian Skaggs, Jamaizz Baker, Mary DeCruz, George Kirby, and Tikesha McLean,

DN 17. Plaintiff filed responses to both motions. DN 21; DN 22. Defendants Safe Zone, United

Electric, Walsh, and Hatcher filed a reply. DN 23. Defendants Bartley, Glidewell, Miller, Cheeks,

Whited, Skaggs, Baker, DeCruz, Kirby, and McLean also filed a reply. DN 24. This matter is now

ripe for judicial review. For the reasons stated below, Motion by Defendants Safe Zone, United

Electric, Walsh, and Hatcher (and joined by Defendants Bartley, Glidewell, Miller, Cheeks,

Whited, Skaggs, Baker, DeCruz, Kirby, and McLean) will be granted in part and denied in part.
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 2 of 9 PageID #: 193




DN 16. Motion by Defendants Bartley, Glidewell, Miller, Cheeks, Whited, Skaggs, Baker,

DeCruz, Kirby, and McLean will be denied. DN 17.

                                     I. LEGAL STANDARD

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). A claim is

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Although the complaint need not contain “detailed factual allegations,” “a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted). “Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678

(internal quotation marks and citation omitted).

                                       II. BACKGROUND

       Plaintiff AWP, Inc. (“AWP”) is a traffic safety company that supplies customers with

traffic control equipment and traffic control services. DN 1 at 5. Plaintiff states that it provides

its employees “specialized training courses and instructional materials, pricing, selling and

servicing information, regarding customers' and potential customers' servicing history, needs,

patterns, and specifications, vendor lists, marketing, development and other business plans,

information regarding employee performance, skills and compensation, and other technical,

training, financial, operational, and marketing books, reports, manuals,” which it refers to as



                                                   2
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 3 of 9 PageID #: 194




“Confidential Information.” Id. at 6–7. Plaintiff states that it requires “employees to execute an

agreement prohibiting the solicitation of AWP customers and other AWP employees and

prohibiting the employees from accepting employment with direct competitors of AWP for a

specific period of time, and prohibiting the disclosure of Confidential Information.” Id. at 8.

Plaintiff alleges that former AWP employees Glidewell, Miller, Cheeks, Whited, Skaggs, Baker,

DeCruz, Kirby, and McLean signed employment contracts “as a condition of employment with

AWP or as a condition of accepting a promotion and increased wages with AWP.” Id. Plaintiff

alleges that per these contracts, the former employees agreed to the following:

       during their employment, and for a period of twelve months following the last to
       occur of either (i) their last date of employment, (ii) the date of cessation of their
       last violation of their respective agreement, or (iii) the date of entry of a final
       judgment enforcing their respective agreement (the "Restricted Period"), they
       would not accept employment with a competitor of A WP within a 120-mile driving
       distance from the location of their "regularly assigned place of duty or office.

DN 1 at 9.

       Plaintiff alleges that Defendant United Electric, a former AWP customer, started its own

traffic control business called “Safe Zone” in Louisville, Kentucky. DN 1 at 11. Plaintiff alleges

that Defendants United Electric, Safe Zone, Walsh, and Hatcher “knowingly and willfully

conspired, agreed, and planned with the other defendants to aggressively recruit numerous AWP

employees through the use of improper means and for improper purposes that, to date, has resulted

in Safe Zone's hiring” of many AWP employees. Id. at 11–12. Plaintiff alleges these former AWP

employees enriched Safe Zone with AWP’s “Confidential Information” and took advantage of

customer relationships they developed during their employment with AWP. DN 16-2 at 18.




                                                 3
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 4 of 9 PageID #: 195




                                III. PROCEDURAL HISTORY

       On October 10, 2019, Plaintiff filed a complaint in the Western District of Kentucky

enumerating the following Counts:

 Count            Allegation                                   Defendants
 Count One        Breach of Contract                           Virginia Glidewell, David
                                                               Miller, Amber Cheeks, Tony
                                                               Whited,    Brian     Skaggs,
                                                               Jamaizz Baker, Mary DeCruz,
                                                               George Kirby, and Tikesha
                                                               McLean
 Count Two        Tortious Interference with Contract          United Electric, Safe Zone,
                                                               Daniel Walsh, Mark Hatcher,
                                                               Samantha Bartley, Virginia
                                                               Glidewell, George Kirby,
                                                               Tony Whited, and David
                                                               Miller
 Count Three      Tortious     Interference   with    Business All Defendants
                  Relationships

 Count Four       Misappropriation of Trade Secrets - Ky. Rev. All Defendants
                  Stat. Ann. § 365.880, et. seq.
 Count Five       Breach of Fiduciary Duty and Duty of Loyalty George Kirby, David Miller,
                                                               Amber Cheeks, and Tikesha
                                                               McLean
 Count Six        Civil Conspiracy                             All Defendants
 Count Seven      Unjust Enrichment                            Safe Zone
 Count Eight      Accounting                                   All Defendants
 Count Nine       Preliminary and Permanent Injunction         All Defendants
 Count Ten        Punitive Damages                             All Defendants


DN 1 at 20–29. On December 5, 2019, Defendants Safe Zone, United Electric, Walsh, and Hatcher

moved for dismissal of Counts Seven through Ten in their entirety, DN 16-2 at 7, and Counts Two,

Three, and Six “to the extent that they are based upon any alleged misappropriation of Confidential

Information,” DN 16-2 at 2. That same day, Bartley, Glidewell, Miller, Cheeks, Whited, Skaggs,

Baker, DeCruz, Kirby, and McLean joined the motion to dismiss filed by Safe Zone, United


                                                4
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 5 of 9 PageID #: 196




Electric, Walsh, and Hatcher. DN 17 at 1. In their motion, Bartley, Glidewell, Miller, Cheeks,

Whited, Skaggs, Baker, DeCruz, Kirby, and McLean also moved for partial dismissal of Plaintiff’s

cause of action for “Breach of Fiduciary Duty and Duty of Loyalty” to that extent that it is based

upon alleged misappropriation of “trade secrets” or “Confidential Information.” DN 17 at 2. The

Court will address Defendants’ motions for partial dismissal of the foregoing Counts of Plaintiff’s

complaint.

                                         IV. ANALYSIS

       A. Count Two – Tortious Interference with Contract
          Count Three – Tortious Interference with Business Relationships
          Count Five – Breach of Fiduciary Duty and Duty of Loyalty
          Count Six – Civil Conspiracy


       Plaintiff brings a tortious interference with contract claim against United Electric, Safe

Zone, Walsh, Hatcher, Bartley, Glidewell, Kirby, Whited, and Miller. DN 1 at 22; tortious

interference with business relationships and civil conspiracy claims against all named and

unnamed Defendants, DN 1 at 23–27; and a breach of fiduciary duty and duty of loyalty claim

against Kirby, Miller, Cheeks, and McLean, DN 1 at 26. Defendants motion for dismissal of these

claims because they are “premised – in substantial part – upon Defendants’ alleged

misappropriation of ‘Confidential Information,’ and to that extent, they are…preempted by the

[Kentucky Uniform Trade Secrets Act] and must be dismissed.” DN 16-2 at 7.

       The Kentucky Uniform Trades Secrets Act (“KUTSA”) defines “trade secret” as

“information, including a formula, pattern, compilation, program, data, device, method, technique,

or process, that…derives independent economic value, actual or potential, from not being

generally known to, and not being readily ascertainable by proper means by, other persons who

can obtain economic value from its disclosure or use.” Ky. Rev. Stat. Ann. § 365.880, et. seq. The



                                                5
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 6 of 9 PageID #: 197




KUTSA “replaces conflicting tort, restitutionary, and other law of this state providing civil

remedies for misappropriation of a trade secret,” but does not affect “[c]ontractual remedies,

whether or not based upon misappropriation of a trade secret.” Id.

       In its complaint, Plaintiff states that “as a result of their employment with AWP, AWP's

employees acquire a high level of familiarity with what it defines as “Confidential Information:”

       AWP' s unique and specialized training courses and instructional materials, pricing,
       selling and servicing information, regarding customers' and potential customers'
       servicing history, needs, patterns, and specifications, vendor lists, marketing,
       development and other business plans, information regarding employee
       performance, skills and compensation, and other technical, training, financial,
       operational, and marketing books, reports, manuals and information.

DN 1 at 6–7. To the extent that Plaintiff’s “Confidential Information” is a “trade secret” within

the meaning of the KUTSA, and Plaintiff’s tortious interference with contract, tortious interference

with business relationships, breach of fiduciary duty and duty of loyalty, and civil conspiracy

claims are based upon the misappropriation of that Confidential Information, Plaintiff’s claims

would be preempted by the KUTSA. However, making rulings about what “would be” is not

within the province of this court.

       At this juncture, a broad ruling that everything styled by Plaintiff as “Confidential

Information” is “trade secret” within the meaning of the KUTSA would be premature. In fact,

dismissing any part of the claim based on what may be trade secrets before the case has even

proceeded to discovery would amount to an improper advisory opinion. See Locke v. Brown, No.

3:18-CV-697-RGJ, 2019 U.S. Dist. LEXIS 164273, 2019 WL 4675390, at *5 (W.D. Ky. Sept. 25,

2019) (“Thus, a declaratory judgment by this Court would be nothing more than an advisory

opinion, which this Court is prohibited from issuing.”) (citation omitted)). Furthermore,

“dismissing” Plaintiff’s claims “to the extent” that they are preempted would simply restate the

law to which both parties already agree. Accordingly, Defendants’ motion will be denied.


                                                 6
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 7 of 9 PageID #: 198




       B. Count Seven – Unjust Enrichment

       Plaintiff brings an unjust enrichment claim against Safe Zone alleging it “received the

benefit of acquiring employees that had been provided with AWP's Confidential Information,

including AWP's unique and specialized training, and Safe Zone received the benefit of generating

revenue from AWP customers or prospective customers.” DN 1 at 27.               AWP alleges this

constituted unjust enrichment because “Safe Zone retained the benefits described above to the

detriment of AWP and without payment or reimbursement to AWP.” Id. at 28.

       Defendants argue for dismissal of Plaintiff’s unjust enrichment claim because Plaintiff did

not directly confer any benefit upon Safe Zone. DN 16-2 at 10. Plaintiff responds that it is “not

aware of any state appellate court in Kentucky that has held an unjust enrichment claim requires

the direct conferral of a benefit” and argues the “the better application of Kentucky’s unjust

enrichment law would allow recovery for unjust enrichment when a party realizes benefits at

another party’s expense, regardless of whether the benefits were directly or indirectly conferred.”

DN 21 at 8–9.

       Under Kentucky law plaintiff’s must demonstrate three elements to prevail on an unjust

enrichment claim: “(1) benefit conferred upon defendant at plaintiff's expense; (2) a resulting

appreciation of benefit by defendant; and (3) inequitable retention of benefit without payment for

its value.” Collins v. Ky. Lottery Corp., 399 S.W.3d 449, 455 (Ky. Ct. App. 2012) (citing Jones v.

Sparks, 297 S.W.3d 73, 78 (Ky. App. 2009)). Kentucky courts have held that to meet the first

element, the plaintiff must demonstrate that he or she conferred the benefit upon the defendant.

See Pixler v. Huff, No. 3:11-CV-00207-JHM, 2011 WL 5597327, at *12 (W.D. Ky. Nov. 17, 2011)

(collecting cases). Federal courts applying Kentucky law have reached the same conclusion. See,

e.g., Commonwealth of Kentucky v. Marathon Petroleum Co., LP, 191 F. Supp. 3d 694, 706 (W.D.



                                                7
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 8 of 9 PageID #: 199




Ky. 2016) (“Kentucky courts have consistently found that the first element not only requires a

benefit be conferred upon the defendant, but also that the plaintiff be the party conferring that

benefit.”); SAAP Energy v. Bell, No. 1:12-CV-00098, 2013 WL 4588828, at *2 (W.D. Ky. Aug.

28, 2013) (“Courts of the Western District expressly hold that the benefit must be directly

conferred”). AWP alleges Safe Zone “received the benefit of generating revenue from AWP

customers…and transferred their business to Safe Zone,” DN 1 at 27, and that former AWP

employees benefited Safe Zone by using AWP’s “substantial relationships and customer goodwill”

DN 1 at 18. Plaintiff does not allege that AWP itself conferred any benefit on Safe Zone.

Plaintiff’s failure to demonstrate how AWP conferred the claimed benefits upon Safe Zone is fatal

to its unjust enrichment claim. Accordingly, Plaintiff’s unjust enrichment claim against Safe Zone

will be dismissed.

       C. Count Eight – Accounting
          Count Nine – Preliminary and Permanent Injunction
          Count Ten – Punitive Damages

       Plaintiff pleads Counts Eight through Ten for accounting, injunctive relief, and punitive

damages, respectively, against all named and unnamed Defendants. DN 1 at 28–29. Defendants

move to dismiss these “causes of action” because they are equitable remedies and “do not give rise

to an independent cause of action under Kentucky law.” DN 16-2 at 19. Plaintiff agrees that these

counts are not individual causes of action but argues that their inclusion in the complaint was

appropriate because it placed “Defendants…on notice that AWP is seeking relief in the form of an

accounting, injunctions, and punitive damages and, as movants’ note, AWP requested this relief

elsewhere in the verified complaint.” DN 21 at 5. Plaintiff states further that “even if the Court

interprets Count VIII, Count IX, and Count X of the verified complaint as asserting independent

causes of action that cannot stand on their own, such a finding does not preclude AWP from

pursuing an accounting, injunctions, and punitive damages.” DN 21 at 5.
                                                8
 Case 3:19-cv-00734-CRS Document 25 Filed 04/17/20 Page 9 of 9 PageID #: 200




          As all parties are in accord that these “counts” are not “claims,” dismissing them would be,

in the words of U.S. Naval Academy coach Eddie Erdelatz, “like kissing your sister.” See Arthur

Daley, Sports of The Times; Before the Army-Navy Game, N.Y. TIMES, Nov. 26, 1954, at 37. The

Court finds that Counts Eight Through Ten are neither separate causes of action nor were they pled

as “claims” by the Defendant. Therefore, there is nothing to dismiss, and Defendants’ motion will

be denied.

                                         V. CONCLUSION

          For the reasons discussed herein, Motion by Defendants Safe Zone, United Electric, Walsh,

and Hatcher (and joined by Defendants Bartley, Glidewell, Miller, Cheeks, Whited, Skaggs, Baker,

DeCruz, Kirby, and McLean), DN 16, will be granted in part and denied in part by separate order.

Motion by Defendants Bartley, Glidewell, Miller, Cheeks, Whited, Skaggs, Baker, DeCruz, Kirby,

and McLean, DN 17, will be denied by separate order.




April 16, 2020




                                                        Char
                                                           lesR.Si
                                                                 mpsonI
                                                                      II,Seni
                                                                            orJudge
                                                           Unit
                                                              edStat
                                                                   esDi
                                                                      str
                                                                        ictCour
                                                                              t




                                                   9
